Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 27, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  152263                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  In re Application of CONSUMERS ENERGY                                                                   David F. Viviano
  to Increase Electric Rates                                                                          Richard H. Bernstein
  ______________________________________                                                                    Joan L. Larsen,
                                                                                                                      Justices
  ATTORNEY GENERAL,
           Appellant,
  v                                                               SC: 152263
                                                                  COA: 317434
                                                                  MPSC: 00-017087
  MICHIGAN PUBLIC SERVICE
  COMMISSION,
           Appellee,
  and
  CONSUMERS ENERGY COMPANY,
          Petitioner-Appellee.

  ____________________________________/

         On order of the Court, the application for leave to appeal the April 30, 2015
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we REVERSE that part of the Court of Appeals
  judgment that addressed the claim of appeal filed by the Attorney General, Docket No.
  317434, and we REMAND this case to the Court of Appeals for consideration of the
  merits of that claim of appeal. The fact that the Attorney General stipulated to a
  settlement agreement that recognized a rate increase is not inconsistent with the Attorney
  General’s appeal from the June 28, 2013 decision of the Michigan Public Service
  Commission. That decision resolved issues preserved by the Attorney General in the
  settlement agreement. Those preserved issues can be addressed independent of the $89
  million in rate relief approved pursuant to the settlement agreement. This order does not
  disturb the Court of Appeals disposition in the consolidated case, Docket No. 317456.
  We express no opinion regarding the merits of the Attorney General’s appeal.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 27, 2016
           p0120
                                                                               Clerk